Citation Nr: 0705804	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to an initial evaluation in excess of 30 
percent for myofascial pain dysfunction syndrome (MPDS), 
including muscle contraction headaches, prior to April 7, 
2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and a friend



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the RO, in part, granted 
service connection for headaches and assigned an initial 
noncompensable evaluation, effective March 17, 1993.  By that 
same rating action, the RO denied service connection for 
defective vision.

The veteran, her mother, and a friend appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
March 1996.  A transcript of the hearing is of record.

A hearing officer's decision was entered in November 1996, 
which increased the evaluation for headaches from 
noncompensably to 30 percent disabling.  By a July 2004 
rating action, the RO increased the rating for myofascial 
pain syndrome from 30 to 50 percent disabling, effective 
April 7, 2004.  In an April 2006 rating action, the RO 
assigned an initial 30 percent evaluation to the service-
connected pelvic adhesions.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement, which grants 
less than the maximum available rating, does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As noted above, the veteran is currently in receipt of a 50 
percent rating for MPDS with muscle contraction headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006), 
effective April 7, 2004.  In addition, she has been awarded 
an initial 30 percent evaluation for pelvic adhesions 
pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7614 (2006).  
These are the maximum scheduler ratings under these 
diagnostic codes and the veteran has not alleged that any of 
the elements necessary for an extraschedular rating under 38 
C.F.R. § 3.321 (2006), in regard to these two disabilities.  
With regard to the headache disorder, her representative has 
made argument only for the period prior to April 7, 2004.  
The issues of entitlement to an initial rating in excess of 
50 percent for the veteran's service-connected MPDS, 
including muscle contraction headaches, effective April 7, 
2004 and in excess of 30 percent for pelvic adhesions are no 
longer in appellate status.  Thus, the only two issues 
remaining for appellate consideration are those listed on the 
title page.  

In January 2005, the Board remanded the case for further 
evidentiary development. The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

In his presentation to the Board in December 2006, the 
veteran's representative made arguments which are construed 
as raising a claim for service connection for depression as 
secondary to the veteran's service connected disabilities.  
This issue is referred to the RO for initial adjudication.



FINDINGS OF FACT

1.  Defective vision, currently diagnosed as myopic 
astigmatism, is not a disorder of service origin or 
attributable to any incident therein.

2.  For the period from March 17, 1993 to April 7, 2004, the 
service-connected MPDS, to include muscle contraction 
headaches, was manifested by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 



CONCLUSIONS OF LAW

1.  Defective vision, currently diagnosed as astigmatism and 
myopia, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2006).

2.  The criteria for an initial evaluation of 50 percent for 
service-connected MPDS, to include muscle contraction 
headaches, have been met since March 17, 1993.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pellegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the veteran's claim of entitlement to service 
connection for defective vision, VA informed the appellant of 
the evidence needed to substantiate the claim in letters, 
dated in June 2001 and April 2005.  She was asked to submit 
or identify evidence relevant to her service connection 
claim, including clinical evidence from a doctor (private or 
VA) reflecting that she currently had defective vision that 
was caused or aggravated by a disease or injury during 
military service. 

The veteran was informed that VA would make reasonable 
efforts to assist her in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  She was also informed that it was her 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in her 
possession.  

Thus, the discussion contain in the June 2001 and April 2005 
letters furnished the appellant notice of the types of 
evidence she still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that she possessed or knew of 
that could help to substantiate her claim for service 
connection for defective vision. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  

Although the June 2001 and April 2005 VCAA notice was 
provided after the initial RO adjudicated the veteran's 
claims, any timing deficiency was cured by readjudication of 
the claims after issuance of the notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for a gastrointestinal disorder is being denied, 
no effective date or rating is being set, and the lack of 
notice as to these elements is not prejudicial.  

With regards to the veteran's claim of entitlement to an 
initial rating in excess of 30 percent for MPDS with muscle 
contraction headaches prior to April 7, 2004, in Dingess, the 
Court held that once service connection is granted the claim 
is substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, slip op. at 15 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Regarding VA's duty to assist the appellant with her claims 
of entitlement to service connection for defective vision and 
an initial rating in excess of 30 percent for MPDS, with 
muscular contraction headaches, prior to April 7,2004, 
relevant post-service VA examination and clinical treatment 
reports, hearing testimony and statements of the appellant 
have been associated with the claims files.  The Board 
observes that in an April 2005 letter to the veteran, the RO 
requested that she provide the name of the chiropractor who 
had treated her for neck pain and headaches prior to April 
7,2004, and enclosed an authorization form.  The veteran did 
not respond to the RO's request.  The VCAA only requires that 
VA obtain evidence for which the claimant submits a release.  
38 U.S.C.A. § 5103A(b).

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the aforementioned claims.

II.  Service Connection Claim-Defective Vision

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The veteran's maintains that service connection for defective 
vision is warranted because her distant vision decreased 
during service as a result of working on computers without an 
ultraviolet screen. 

An August 1979 enlistment examination report reflects that 
the veteran's uncorrected distant vision was 20/20 in both 
eyes.  During an October 1986 optometric examination, the 
veteran complained of having blurry distant vision.  
Uncorrected distant vision in the right and left eyes was 
20/200 and 20/100, respectively.  The veteran was issued 
corrective contact lens.  Assessments of increased myopia and 
astigmatism were recorded.  Upon examination for service 
separation in November 1992, the veteran's uncorrected and 
corrected distant vision was reported to be 20/200 and 20/25 
in the right and left eyes, respectively.  Near uncorrected 
and correction vision was 20/70 and 20/30, in the right and 
left eyes, respectively.

VA treatment records and examination reports, dated from June 
1994 to March 2006, reflect that the veteran has received 
diagnoses of myopia and astigmatism (see June 2004 and August 
2005 VA ophthalmologic examination reports).  At the close of 
an August 2005 VA ophthalmologic examination, the examiner 
opined-after he noted the veteran's history with respect to 
in-service computer usage-that it was more likely than not 
that the veteran's myopic astigmatism was not related to 
service.  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin; as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations. VA's General Counsel 
has also expressly stated that the terms "disease" and 
"defects" must be interpreted as being mutually exclusive.  
The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

There is competent evidence of in-service incurrence of an 
injury.  The veteran is competent to report eye strain after 
using computers in service.  The veteran's service medical 
records reflect that in October 1986, she was diagnosed with 
myopia and astigmatism.

Post-service VA medical evidence includes a diagnosis of 
myopic astigmatism.  

There is no competent evidence that the myopic astigmatism 
was caused or aggravated by an injury in service.  The only 
competent opinion was provided by the VA examiner, who 
concluded that there was no relationship between the 
veteran's current eye condition and a disease or injury in 
service.  There is no other opinion which refutes the VA 
examiner's conclusion.

The Board has considered the veteran's contention that she 
does, in fact, suffer from an eye disorder which she incurred 
as a result of working on computers in service.  As a lay 
person without appropriate medical training and expertise, 
she is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen, 10 Vet. App. 183, 186 (1997).

Under these circumstances, the claim for service connection 
for defective vision must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  As the competent evidence 
simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.

III.  Initial Evaluation Claim-MPDS, to include muscle 
contraction headaches, prior to April 7, 2004

The veteran's MPDS, to include contraction headaches have 
been evaluated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100 prior to April 7, 
2004.  

Under that diagnostic code, headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months shall be evaluated as 30 percent 
disabling, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling.  
Id.

On the April 7, 2004 VA examination the examiner noted the 
veteran's description of headaches occurring three to four 
times per month and lasting for two to three days.  The 
examiner concluded that these headaches were prostrating.  
The examiner's findings served as the basis for the 50 
percent rating, effective the date of the examination.  It is 
apparent, however, that the examiner was describing a level 
of symptomatology that had existed well before the date of 
the examination.

The veteran described a similar level of symptomatology at 
the time of her March 1996 hearing, and she was apparently 
reporting symptoms that had been present for some time.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the service-connected MPDS, to include muscle 
contraction headaches, met the criteria for a 50 percent 
rating during the entire period since March 17, 1993.   

Under the provisions of 38 C.F.R. § 3.321(b) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

As noted earlier, the veteran has not made any specific 
contention that raises entitlement to an extraschedular 
rating.  The disability has not required any periods of 
hospitalization.

Although she submitted an Application for Increased 
Compensation Based on Unemployability, received by the RO in 
June 1997, the veteran reported working full-time from March 
to July 1995 and part-time from July to October 1995, and 
that she had been a full time university student from January 
1996 until an unspecified date of withdrawal (see, VA Form 
21-8940, Veterans).  Significantly, in that claim, the 
veteran attributed her unemployability to conditions other 
than the headache disorder at issue here.

More recently, VA clinical treatment records, dated in 
November to December 2002, reflect that the veteran was 
employed full-time and had not missed any days of work as a 
result of her service-connected MPDS, to include muscle 
contraction headaches.

The veteran has not reported having missed days of work as a 
result of the service-connected MPDS, to include muscle 
contraction headaches. Furthermore, the veteran's MPDS, to 
include muscle contraction headaches have not been described 
as frequently prostrating by any VA examiner during the 
period in question.  As such, marked interference with 
employment, beyond the severe economic impairment for which 
she is being schedularly compensated, has not been reported.  
Accordingly referral for extraschedular rating is not 
warranted.

In reaching these conclusions the Board has resolved 
reasonable doubt in the veteran's favor, where warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for defective vision is denied. 

An initial evaluation of 50 percent for MPDS, to include 
muscle contraction headaches, is granted, effective March 17, 
1993. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


